., »-;rw(§§r§§~\\‘\z,\$."l
%55/; ALw/A , I/g///)
W/»L/ IUZ[/“/ U/ZA,/ ,:/1// . QQ`I' 02 2015
/@L;/)L/ / '7',££/.@; ‘7£/// -an£
' AbelAcost&,ClerK

,(§DwV @LL//<

' Q\Qr/§,e D| L/mf‘éc./W\L¢l~\m.»l\ \Ycu/L ` `

§/bLLé/& {/
(D|¢DM' x;§wmA/~_,L/V>‘SV ¢/j&&qoz{

@>/Y /'F*’ (L
%/ww[‘>u;/[ /[¢» \Mw§ 775?5

 

CAUSE NO: CR-08-0075-C, CR-08-0076-C
CR-08-0077-C, CR-O8-OO78-C

 

 

‘EX PARTE 'IN THE DISTRICT COURT

HAYs couNTY, TEXAS

¢/.'/>¢/.'/>¢/.`/)W)

ROBERT FLORES SAMANIEGO, Jr. 22nd»JUDICIALDISTRICT

APPLICANT:S OBJECTIONfS TO STATE'S ANSWER TO
APPLICANT'S THIRD APPLICATION FOR WRIT OF HABEAS CORPUS RELIEF

TO THE HONORABLE JUDGE OF SAID COURTE
Comes Now, Robert Samaniego,_TDCJ# 1566425, Applicant, pro se, and files this
the above entitled styled numbered cause Pursuant to Rules of Civil Procedure,
rule 307 and would show the Court the following:
n .I.
Mr. Samaniego recieved the State's answer on the 20th day of September. 2015
denying his Third application for writ of habeas corpus relief. Mr. Samaniego

objects to the honoerable courts allegations "

that there are no claims and ';
issues that could not have been presented previouslv~in an Original Application".
II.

Mr. Samaniego asserts that there "are" claims and issues that could not have
been presented in his Original Application for habeas corpus relief", had it not -
have been for the court reporters incomplete record (transcript) when the state
purposely withheld the motion in limine from the rcord that Mr. Samaniego has
been claiming his ground five "ineffective assistance of counsel for failing to
file a motion in limine to prevent the state from eliciting his prior convict-

ions over (18) years old". See court reporters record (captions)i

n . III. ' ._
III. NEwLY DISCOVERED EVIDENCE`

Because the motion in limine was purposely withheld from the court reporters

record, it prevented Mr. Samaniego from effectively presenting the court with

 

x 1 ¢

facts that the motion in limine is void as`a matter of law, when the record clear-
ly demonstrates that the void motion in limine was filed stamped with the clerk
4Eebuary 2, 2009 and the certificate of service was issued on Eebuary 2, 2008,

one year apart, "[A] proper citation must show the date the petition was filed"
See Tex.R.Civ. P. 99(b)(4), "[2] exas law has long held that errors in stating
ythe“petitions filing date are fatally defective." see Garza v. Carza; 223 8:W;Zd
964 (Tex. Civ. App. -San Antonio 1949. no writ); Conner v. W. C. Bowman Lumber Co.

45 8. W. 2d 237. 238 (2ex. Civ. App. -Austin 1931 no writ) Nat' l Ben Franklin Fire
_Ins Co. V. 8cott. 214 S.W. 604 (2ex. Civ App. -Amarillo 1919 no writ) See also
Applicants brief in support of his 2hird Writ of Habeas Corpus for Relief. Thus,
because the motion in limine is void as a matter of law ultimately makes counsel
ineffective‘for not filing a m6tion in_limine, Bule of Civil Procedure relating'
vto issuance of service and return of citation are "mandatory"; failure to strictly
comply therewith will render invalid service of process. See Uvalde Country.Club
v. Martin 2inen 8upply Co. . Inc 685 8. W 2d 375. reversed 690 8. W. 2d 884 (2ex.

App -8an Antonio 1984)§ Approximately $14, 980. 00 v. State, 261 8. W. 3d 182.

v The Newly Discovered Evidence was unknown to Mr,_Samaniego at the time of`
trial and the failure to discover the.evidence was not due to his own want of
diligence. the materiality of evidence had it_been_included in the_court report-
ers rec6rd would have brought about a different result in another trial the
evidence is admissable and not merely cumulative, collateral or
impeaching of other evidence. Vernon 's Ann Texas 8.C.P. arts 40.03, 40.03(6),
40. 05 U. 8. A. Cost. Amend. 5. l .…

VI SIATE COUR2S CON8222U2IONAL VlOLATION

l Mr. Samaniego was denied his Constitutional rights to due process and edual

protection of the law when the state habeas court prevented him from fully de-

veloping his claims of ineffective assistance of counsel and constitutional

violations. Moreover, trial counsel was not allowed the opportunity to support'

or contest Mr. Samaniego's ground for relief resulting in proceedings that were
not compiled in a fair manner and were outside the constraints of due process.

V. TRIAL COURTS FAILURE 20 lSSUE FINDlNG8 0F FAC2 AND v w
" CONCLU820N8  OF LAW REQUESTED BY APPLlCANT

' 0n the 5th day of August. 2015 Mr. Samaniego requested for the honorable court
to issue findings of fact and conclusions of law. Because, the trial court ruled
on Mr.4 Samaniego s merits incorperated in his Third habeas corpus, Mr. 8amaniego
was required to obtain written order actually reflecting that decision. See Ex-
Parte Martell. 901 8. W. 2d 754 (Tex. 4 Dist. 1995): also see Mr. Samaniego' s
issue' s requested in his request for findings of fact and conclusions of law
filed on the 5th day of August. 2015. d v

Mr. Samaniego asserts that his Third application for writ of habeas corpus
is not entended to vex, harass or delay any proceeding, but, to bring to the
attention of this Honorable court the' Miscarriage of Justice '|in Mr. Samaniego s
11. 07 habeas corpus proceedings. Mr. 8amaniego requests that this Honorable ig
'Court remand this case back to the trial court for further findings of fact and
conclusions of law pursuant to 2exas Rules of Civil Procedure. rule 296 and 11. 07
3(d), further, there is a need  for an expansion of the record, these issues can-
not be resolved based on the record before the court, Mr. Samaniego needs to
be brought back to the habeas trial court in Hays County, Texas for an evident-
iary hearing, while the habeas trial court appoints an attorney to represent
Mr. Samaniego. ld. at 11. 07 3(d). l ` n

wHEiz_EFoRE, PREMISES coNsIDERED, Mr. Samanieg`o prays that this 'Honorébie
Court remand this case back to the habeas trial court for further findings of
facts and conclusions of law, and upon reviewing the record enter its 1udgment
remanding Mr. 8amaniego to custody of the Hays County Sheriff for his unconsti-

tutional confinement for release.

_ l lNMATES DECLARATION
`“1,Robert Samaniego,'TDCJ#`1566425`, being-presentlv:in¢arcerated`ih the~
Huntsville Unit of the Texa§ Department of Criminal Justice in Wa1ker County,

Texas. v§r1fy and d§c1are under penalty of perjury that the facts contained

within are true and correct.

 

Executed on thiség§ 7¢'day of ». ,2015.

    

Robert Samaniego

CERTIFICATE OF SERVICE
1 Robert Samaniego, TDCJ# 1566425, certify that a true and correct copy

of the above and foregoing has been delivered to the prison mailroom off1c1a1s

l

postage prepaid. first c1ass mail for delivery to the following: Beverly Crum1ev,
district c1erk at the Government Center, located at 712 S. Stagecoach Trl te.

2211 8an Marcos, Texas 78666.

Executed on this %M day of §§ _

:,2015.

Z%/QMM/

'p . . ‘Robert Samaniego-
TDCJ# 1566425
815 12th St.
Huntsville, Texas 77348